EXHIBIT 99.1 Location Based Technologies Recognized for High Intellectual Patent Technology Leadership (Business Wire) - On Friday, March 19, 2010, in Irvine, California, Location Based Technologies (OTCBB:LBAS - News), a leading-edge service provider of personal, pet, and asset location devices, has received a ranking in the top 10 percent for technology leadership from over 1,600 small cap companies with U.S. patents as rated by MDB Capital Group’s proprietary IP business intelligence platform – PatentVest (PV Tech). LBT’s superior score of 1.92 (as ofFebruary 18, 2010) earned the company a prestigious invitation to the Bright Lights Conference in May, 2010 in San Francisco. MDB calculates PV Tech scores based on LBT’s patent registration as measured against companies applying for protection with the USPTO. A typical company hasa PV Tech Score of1.2 and, in addition,LBT has a noteworthy patent conversion rate of more than 75%. “Patents are a sign of innovation and technological leadership,” stated Joseph Scalisi, LBT’s Co-President and Chief Development Officer. “Patents also contribute to the overall value of the company by protecting your leadership position and may lead to significant licensing revenues. Currently LBT has 19 U.S. issued patents, 12 additional patents pending, with 12 international patents issued or pending,” he added. IP is a strategic asset that may be used to create and sustain competitive advantage which often leads to market share gains, enhanced pricing premiums, and increased shareholder value. MDB Capital highlights that 60% of the value of the Wilshire 5000 is intangible and represents over seven trillion dollars in value.
